DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings/ Specification
Figure 1 is labeled as “related art” and described as being “a flow chart of explaining a separation step of a C4 mixture according to the related art” in the “Description of Drawings” in the specification. However, nowhere in the specification is it described what “the related art” is. This raises questions as to the nature of said “related art”. Is “the related art” prior art, or is it art described in a copending Application? It is Examiner’s understanding that the “related art” shown in Figure 1 is prior art, although it is not relied upon as such for the purposes of examination.
Due to the lack of clarity surrounding the nature of “the related art” as shown in Figure 1, the specification and the drawings are objected to.
Clarification regarding the nature of “the related art” is respectfully requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the upper part fraction of the first distillation column is fed with heat through the first heat exchanger to a second lower part fraction recovered from the lower part of the second distillation 
Based on Applicant’s specification, Applicant intends for claim 5 to capture a step of feeding the upper part fraction of the first distillation column to the first heat exchanger to supply heat from the first upper part fraction of the first distillation column to a second lower part fraction recovered from the lower part of the second distillation column using said heat exchanger. Thus, claim 5 has been interpreted as requiring such for the purposes of examination.
Applicant should amend claim 5 to clarify the scope thereof as appropriate.
Claims 6 and 8 are rejected due to their dependency on indefinite claim 5.
Claim 6 recites the limitation "the second lower part fraction of the second distillation column that is fed with heat through the first heat exchanger" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, this limitation suggests that the second lower part fraction contains heat when it is feed into the heat exchanger. Strictly speaking, the second lower part fraction necessarily comprises some amount of heat when feed into the heat exchanger, excluding the exceedingly unlikely scenario in which the second lower part fraction is at absolute zero. Regardless, it is Examiner’s understanding that the first heat exchanger is intended to supply heat from the first upper part fraction to the second lower part fraction.
For the purposes of examination, claim 6 has been interpreted as requiring steps of heating the second lower part fraction as it is fed through the first heat exchanger and refluxing the second lower part fraction to the distillation column.
Applicant should amend claim 6 to clarify the scope thereof as appropriate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2008/0161618), hereafter referred to as Zimmerman, in view of Lee et al. (US 2016/0082363), hereafter referred to as Lee. 
With regard to claim 1: Zimmerman teaches a method of refining a mixed C4 feed stream (Abstract), the method comprising:
Feeding a mixed C4 stream 11 containing n-butane, isobutane, and 1-butene to a first distillation column 10 (abstract, Figure 1, paragraphs [0002], [0010], [0011], [0014], [0038]).
Zimmerman does not explicitly teach that the mixed C4 feed stream 11 is raffinate-2. However, raffinate-2 is understood to be a stream comprised of mainly 2-butenes, 1-butnene, and butanes. As discussed above, the mixed C4 stream in Zimmerman contains n-butane, isobutane, and 1-butene. The mixed C4 stream further contains 2-butenes (abstract, Figure 1, paragraphs [0002], [0010], [0011], [0014], [0038]). Furthermore, the feed in Zimmerman may be withdrawn from a reaction processes that remove isobutene and butadiene (paragraphs [0015]-[0016]). It is understood that raffinate-2 is a feed stream which is obtained after separation of butadiene and isobutene from a mixed C4 stream. Therefore, 
In the alternative, the fact that the mixed C4 feed stream so closely resembles raffinate-2 would strongly suggest to one of ordinary skill in the art that the method of Zimmerman could be used to separate a raffinate-2 feed stream.
If it were not necessarily the case in Zimmerman, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmerman by using the method shown in Figure 1 to process a raffinate-2 feed stream, in order to obtain a predictably successful method of separating such a stream.
Obtaining a heavy stream containing n-butane from a lower part (bottom outlet line) 18 of the first distillation column 10 (Figure 1, paragraphs [0010], [0011], [0038]).
Recovering an upper part fraction containing 1-butene from an upper part (overhead line) 12 of the first distillation column 14 (Figure 1, paragraphs [0010], [0011], [0038]).
Feeding the upper part fraction containing 1-butene to a second distillation column 14 (Figure 1, paragraphs [0010], [0011], [0038]).
Recovering a first lower part fraction rich in 1-butene from a lower part (bottom outlet) 28 of the second distillation column 14 and a light stream containing isobutane from an upper part (overhead outlet) 23 of the second distillation column 14 (Figure 1, paragraphs [0010], [0011], [0038]).
Zimmerman does not explicitly teach that the heavy stream containing n-butane in outlet line 18 is a heavy raffinate-3. However, as discussed above, the feed stream in Zimmerman (or modified Zimmerman) is raffinate-2. Raffinate-3 is understood to be a C4 residual obtained after the separation of 1-butene from raffinate-2. The heavy stream 18 containing n-butane has been separated from 1-butene by the first distillation column 10 (Figure 1, paragraphs [0010], [0011], [0038]). Therefore, it is understood that said heavy stream 18 is a heavy raffinate-3 stream. Note: Said stream is “heavy” at least in the sense that it is obtained as a bottoms product.
Zimmerman does not explicitly teach that the light stream containing isobutane in outlet line 23 is a light raffinate-3. However, as discussed above, the feed stream in Zimmerman (or modified Zimmerman) is raffinate-2. Raffinate-3 is understood to be a C4 residual obtained after the separation of 
Zimmerman teaches that heat is removed from the upper part fraction recovered from the upper part 12 of the first distillation column 10 using a heat exchanger (condenser) 13 (Figure 1, paragraphs [0010], [0011], [0038]). Zimmerman also teaches feeding heat to the lower part of the second distillation column 14 using a heat exchanger 32 (Figure 1, paragraphs [0010], [0011], [0038]).
Zimmerman is silent to feeding heat of the upper part fraction recovered from the upper part of the first distillation column is to the lower part of the second distillation column through a first heat exchanger. 
However, it is known in the art of distillation to utilize heat exchangers which remove heat from an overhead fraction and supply said heat to a bottom fraction. For example, Lee teaches a distillation method (abstract), the method comprising a step of feeding heat from an upper part fraction of one distillation column 102 to the lower part of another distillation column 101 using a heat exchanger 108 (paragraph [0005]). Lee teaches that a method reduces the need for an external heat source, improving energy efficiency of the process (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmerman in view of Lee including a step of feeding heat of the upper part fraction recovered from the upper part of the first distillation column is to the lower part of the second distillation column through a first heat exchanger, i.e. a first heat exchanger which functions as a condenser for the first column and a reboiler for the second column (in place of heat exchangers 13 and 32), in order to obtain a method having reduced need for external heat sources and increased efficiency.
With regard to claim 2: Modified Zimmerman does not explicitly teach that the raffinate-2 fed to the first distillation column contains isobutene and 1-butene at a weight ratio (isobutene/1-butene) or 0.006 or less.
However, as discussed above, the raffinate-2 feed to the first distillation column in modified Zimmerman contains 1-butene (Zimmerman: abstract, Figure 1, paragraphs [0002], [0010], [0011], prima facie case of obviousness exists,” (MPEP 2144.05 I).	
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zimmerman selecting a raffinate-2 feed stream containing isobutene and 1-butene at a weight ratio (isobutene/1-butene) or 0.006 or less to feed to the first distillation column, in order to obtain a predictably functional distillation method for distilling a feed stream in congruence with the teachings of Zimmerman. 
With regard to claim 3: Modified Zimmerman is silent to the operating pressure of the second distillation column being 4.7 kgf/cm2 or more.
However, a person having ordinary skill in the art would recognize that pressure is a result effective variable in distillation. It is well understood that distillation processes will not proceed as intended if pressure is too high or too low. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zimmerman by optimizing the pressure in the second distillation column, i.e. such that the pressure in the second distillation column is 4.7 kgf/cm2 or more, in order to obtain a predictably functional distillation process.  
With regard to claim 4: Modified Zimmerman is silent to the operating pressure of the first distillation column being higher than the operating pressure of the second distillation column by 3.5 kgf/cm2 or more.
However, a person having ordinary skill in the art would recognize that pressure is a result effective variable in distillation. It is well understood that distillation processes will not proceed as intended if pressure is too high or too low. "[When] the general conditions of a claim are disclosed in the prior art, it 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zimmerman by optimizing the pressure in the first distillation column, i.e. such that the pressure in the first distillation column is higher than the operating pressure of the second distillation column by 3.5 kgf/cm2 or more, in order to obtain a predictably functional distillation process.
With regard to claim 5: In modified Zimmerman, the first heat exchanger which functions as a condenser for the first column 10 and a reboiler for the second column 14, i.e. in place of heat exchangers 13 and 32 from base Zimmerman (see rejection of claim 1 above for details). Therefore, modified Zimmerman comprises a step of feeding the upper part fraction 12 of the first distillation column 10 to the first heat exchanger to supply heat from the first upper part fraction of the first distillation column to a second lower part fraction recovered from the lower part of the second distillation column 14 (the second lower part fraction being a portion of the first lower part fraction [i.e. the portion routed to the heat exchanger 32 in base Zimmerman]) using said first heat exchanger (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038], see claim 1 above for further details). In modified Zimmerman, a portion 15 of the upper part fraction 12 of the first distillation column 10 passed through the first heat exchanger is fed as a feed stream to the second distillation column 14, and a remaining portion 16 of the upper part fraction 12 of the first distillation column 10 passed trough the first heat exchangers is refluxed to the upper part of the first distillation column 10 (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038], see claim 1 above for further details).
With regard to claim 6: Modified Zimmerman includes steps of heating the second lower part fraction as it is fed through the first heat exchanger and refluxing the second lower part fraction to the second distillation column 14 (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038], see claims 1 and 5 above for further details).
With regard to claim 7: The first lower part fraction of the second distillation column 14 is reheated and refluxed (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038]).
With regard to claim 8: In modified Zimmerman, the first heat exchanger which functions as a condenser for the first column 10 and a reboiler for the second column 14, i.e. in place of heat .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Lee, as applied to claim 1 above, and in further view of Gomez (US 2019/0264115).
 With regard to claim 9: In modified Zimmerman, a portion of the heavy raffinate-3 recovered from the lower part of the first distillation column is reheated using heat exchanger 22 (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038]). In modified Zimmerman, a portion of the heavy raffinate-3 is recovered in line 19 (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038]).
Modified Zimmerman is silent to the heavy raffinate-3 being used to preheat the raffinate-2 fed to the first distillation column using a second heat exchanger before being recovered.
However, it is known in the art to use bottom product streams to heat distillation column feed streams. For Example, Gomez teaches a method using a distillation column 24 to separate a hydrocarbon feed stream 25, wherein the feed stream is preheated in heat exchanger E4 using a bottom product stream 27/30 prior to recovery of said bottom product stream (abstract, Figure 3, paragraph [0066]-[0068]). A person having ordinary skill in the art would recognize that preheating a distillation column feed stream using the bottom product stream thereof would reduce the need for an external heat source, improving energy efficiency of the process.
It would have been obvious to one of ordinary skill in the art before the effective filling date to further modify Zimmerman in view of Gomez by used using the heavy raffinate-3 bottom stream from the first distillation column to preheat the raffinate-2 fed to the first distillation column using a second heat exchanger before recovering the heavy raffinate-3, in order to reduce the need for an external heat source, improving energy efficiency of the process.
With regard to claim 10: A portion of the heavy raffinate3 that is reheated using heat exchanger 22 after being recovered from the lower part of the first distillation 10 column is refluxed (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,040,929 in view of Lee et al. (US 2016/0082363), hereafter referred to as Lee. 
The claims of the present application and the claims of the ‘929 patent recite similar method of refining raffinate-2.
The principle difference between the two claim sets is that the claims of the ‘929 patent do not recite the limitation “wherein heat of the upper part fraction recovered from the upper part of the first distillation column is fed to the lower part of the second distillation column through a first heat exchanger,” which is recited in the present claims.
However, it would be obvious to one of ordinary skill in the art to modify the claims of the ‘929 patent in view of Lee by adding such a step for substantially the same reasons set forth in the 103 rejections with regard to Zimmerman in view of Lee, thus arriving at the claims of the present Application.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,065,556.
The claims of the present application and the claims of the ‘556 patent recite similar distillation method.
The principle difference between the two claim sets is that the claims of the ‘556 patent do not specify the composition of the mixture being distilled.
However, the ‘556 patent discloses using the method for distilling a stream comprised of C4 hydrocarbons, including C4 paraffin (i.e. butanes), 1-butene, isobutene, and C4 olefin (i.e. other butenes). This at least suggests using the method of the ‘556 to refine a raffinate-2 stream containing n-butane, isobutane, and 1-butene. 


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zimmerman et al. (US 7,528,290) is the granted patent corresponding to the Zimmerman PG pub relied upon in the 103 rejections above.
Gomez (US 10,793,788) is the granted patent corresponding to the Gomez PG pub relied upon in the 103 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772